                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


ZIBALSTAR, L.C., et al.,                                 MEMORANDUM DECISION AND
                                                        ORDER GRANTING IN PART AND
                       Plaintiffs,                      DENYING IN PART MOTIONS FOR
v.                                                            ATTORNEY’S FEES

ROBERT CONTE, et al.,                                          Case No. 2:17-CV-563

                       Defendants.                           District Judge Jill N. Parrish




       This matter comes before the court on motions for attorney’s fees filed by defendants

Raymond Weller (ECF No. 233) and David Odenath (ECF No. 235). For the reasons below,

those motions are granted in part and denied in part.

                                      I.      BACKGROUND

       The instant fee requests emanate from an action asserting RICO claims alongside an

array of state law causes of action against more than a dozen individual and corporate

defendants, including Messrs. Weller and Odenath. The defendants each moved to dismiss the

RICO claims under Rule 12(b)(6) of the Federal Rules of Civil Procedure. The court dismissed

the federal RICO claims and, having dismissed the only claim giving rise to subject-matter

jurisdiction at a preliminary stage of the case, declined to exercise supplemental jurisdiction over

the remaining state law claims. (ECF No. 215).

       Messrs. Weller1 and Odenath subsequently moved for an award of attorney’s fees, relying

on Utah’s RICO analogue, the Utah Pattern of Unlawful Activity Act (the “UPUAA”), which—


1
 In the underlying litigation, Mr. Weller was represented by Lester Perry, who was also a pro se
defendant in this case. Now represented by Eric Stephenson, Messrs. Weller and Perry filed their
contrary to its federal counterpart—contains an exceedingly broad fee-shifting provision. See

Utah Code § 76-10-1605.

                                          II.     ANALYSIS

   A. THE COURT HAS JURISDICTION TO AWARD ATTORNEY’S FEES UNDER THE UPUAA

       Plaintiffs first argue that, having dismissed the UPUAA claim by declining to exercise

supplemental subject-matter jurisdiction thereon, this court has no power to award attorney’s

fees incurred in defending that claim. But a review of relevant precedent refutes this argument.

       “It is well established that a federal court may consider collateral issues after an action is

no longer pending.” Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 395 (1990). Pursuant to

this principle, the Tenth Circuit has held that “a district court may still award attorney’s fees after

dismissing the underlying action for lack of subject-matter jurisdiction . . . because a claim for

attorney’s fees gives rise to issues separate and distinct from the merits of the original cause of

action.” D.A. Osguthorpe Family P’ship v. ASC Utah, Inc., 705 F.3d 1223, 1236 (10th Cir. 2013)

(internal citation omitted). And this proposition holds when a state statute forms the basis for

attorney’s fees. See Lorillard Tobacco Co. v. Engida, 611 F.3d 1209, 1217 (10th Cir. 2010)

(“[A] district court need not have subject matter jurisdiction to award attorney’s fees pursuant to

[Colorado law].”).


motion for attorney’s fees jointly. In the course of briefing their motion, however, Mr. Perry
conceded that, as a pro se litigant, he may not recover attorney’s fees for work he performed in
his own defense. (ECF No. 248 at 1 n.1). But alongside that concession, Mr. Weller submitted a
declaration representing to the court that he actually paid Mr. Perry $55,737 for work done on his
behalf—the same amount requested in the initial joint motion. (ECF No. 248-1 at 2). It is
perhaps unusual that Mr. Weller would not require Mr. Perry to absorb at least a portion of the
costs—as measured by Mr. Perry’s labor—incurred in defending this action. In effect, Mr.
Weller’s decision to retain Mr. Perry completely subsidized Mr. Perry’s own defense.
Nevertheless, if Mr. Weller had retained non-party counsel to defend this action, he would have
incurred similar costs. He is entitled to his choice of counsel, and any reduction in fees would
punish Mr. Weller for having exercised that right by retaining a lawyer who was also a party to
the litigation.

                                                  2
       Thus, as part of its jurisdiction to “consider collateral issues after an action is no longer

pending,” the court may award attorney’s fees flowing from the dismissal of the UPUAA claim.

    B. MESSRS. WELLER AND ODENATH ARE ENTITLED TO ATTORNEY’S FEES UNDER THE
       UPUAA

       The UPUAA contains a sweeping fee-shifting provision:

       If an action, claim, or counterclaim brought or asserted by a private party under
       this section is dismissed prior to trial or disposed of on summary judgment, or if
       it is determined at trial that there is no liability, the prevailing party shall recover
       from the party who brought the action or asserted the claim or counterclaim the
       amount of its reasonable expenses incurred because of the defense against the
       action, claim, or counterclaim, including a reasonable attorney’s fee.

Utah Code § 76-10-1605(8) (emphasis added). Thus, the UPUAA mandates the award of

reasonable expenses, including a reasonable attorney’s fee, incurred “because of the defense

against” a UPUAA claim, when such claim is “dismissed prior to trial.” Id.

       Plaintiffs seek to engraft onto this fee-shifting provision a requirement that a “dismiss[al]

prior to trial” must be a dismissal on the merits.2 The plain language evinces no such

requirement, and a review of the UPUAA’s fairly detailed fee-shifting subsection convinces the

court that the statute is not so limited. Indeed, far from the more common “prevailing party” fee-

shifting statutes—the practical operation of which often requires at least some judicial gloss—the

UPUAA sets forth the circumstances that trigger a mandatory award of attorney’s fees: whenever

an action is “dismissed prior to trial or disposed of on summary judgment, or if it is determined

at trial that there is no liability[.]” § 76-10-1605(8). In this way, the statute neatly mirrors the


2
  Separate from the proper interpretation of this statute, plaintiffs’ argument is strained in light of
their decision not to request leave to amend the complaint, a tack that appeared to represent an
admission that their RICO claims—and by extension their UPUAA claims—were meritless. But
plaintiffs refiled the action—with some alterations—just two months later. It is, of course,
possible that plaintiffs’ failure to request leave to amend was the result of mere negligence. But
on these facts, it is difficult to ignore the possibility that plaintiffs engaged (successfully) in
judge shopping.

                                                  3
stages of civil litigation in which a defendant can prevail: on a motion to dismiss, a motion for

summary judgment, or at trial. And in providing for attorney’s fees at the motion to dismiss

stage, the enacting legislature surely would have known that many—or even most—dismissals

would not be on the merits. Thus, the statute’s provision of attorney’s fees when an action under

UPUAA is “dismissed prior to trial” must be given effect according to its plain language, which

does not restrict fee-shifting to dismissals on the merits.3

    C. THE UPUAA DOES NOT PROVIDE FOR “FEES ON FEES”

       Messrs. Weller and Odenath additionally request an award of fees incurred in connection

with their request for fees. As explained below, those requests must be denied.

       A court’s “basic point of reference when considering the award of attorney’s fees is the

bedrock principle known as the American Rule: Each litigant pays his own attorney’s fees, win

or lose, unless a statute or contract provides otherwise.” Hardt v. Reliance Standard Life Ins.

Co., 560 U.S. 242, 252–53 (2010) (internal quotation marks omitted). When the basis for


3
  Plaintiffs do not challenge the reasonableness of the movants’ attorney’s fees, and the court
finds reasonable both the hourly rates and the number of hours expended. Plaintiffs do offer a
wholly undeveloped argument that appears to relate to allocation, relying on a decision from this
court awarding only 20% of fees sought in a RICO-UPUAA case because “the UPUAA claims
were never the driving force behind Plaintiffs’ lawsuit.” See Albright v. Att’ys’ Title Ins. Fund,
No. 2:03-cv-517, 2009 WL 1065401, at *3–4 (D. Utah Apr. 20, 2009). The court does not find
the reasoning in Albright to be applicable here. Because the UPUAA is modeled after, and is—
with the exception of the jurisdictional elements—virtually identical to the federal RICO statute,
Utah courts applying the UPUAA rely heavily on federal RICO decisional law. See, e.g., 950
P.2d 425, 429–33 (Utah Ct. App.); see Brickyard Homeowners’Ass’n Mgmt. Comm., 668 P.2d
535, 540 (Utah 1983) (“Identity in language presumes identity of construction, so that we look to
federal . . . law for guidance.”), superseded on other grounds by constitutional amendment. Thus,
defense of an action asserting both federal RICO claims and claims under the UPUAA presents
perhaps the paradigmatic example of work that is incapable of being disentangled for purposes of
allocation. See Keith Jorgensen’s, Inc. v. Ogden City Mall Co., 26 P.3d 872, 879 (Utah Ct. App.)
(“[P]arties are entitled to fees when compensable and non-compensable claims overlap.”). But
even if the work could be separated, plaintiffs have made no attempt to suggest a proper
proportion of fees that correspond to the UPUAA. For all these reasons, the court will not reduce
the fees sought.

                                                  4
attorney’s fees is statutory, a court must “not deviate from the American rule ‘absent explicit

statutory authority.’” Baker Botts LLP v. Asarco LLC, 135 S. Ct. 2158, 2164 (2015) (quoting

Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 602

(2001)). These principles are further reflected in rule 54(d) of the Federal Rules of Civil

Procedure, which requires that a motion for attorney’s fees “specify the judgment and the statute,

rule, or other grounds entitling the movant to the award[.]” Fed. R. Civ. P. 54(d)(2)(B)(ii).

       Neither Mr. Weller nor Mr. Odenath set forth any basis for an award of fees incurred in

connection with bringing this motion. And the UPUAA nowhere provides for such fees, instead

limiting the scope of its fee-shifting provision to fees incurred “because of the defense against

the action[.]” § 76-10-1605(8) (emphasis added). Thus, Messrs. Weller and Odenath have not

established grounds sufficient to deviate from the American rule with respect to the fees incurred

in prosecuting their motions for fees.

       Mr. Weller’s motion separates the two categories of fees, representing that he incurred

$7,290 in fees in pursuing this motion for fees and $55,737 to defend against the underlying

lawsuit. A review of Mr. Odenath’s counsel’s billing entries reveals that of the $58,035.75

requested, $15,3094 relates to work performed as part of this motion for fees rather than Mr.

Odenath’s defense against the underlying lawsuit. Thus, Mr. Weller is entitled to an award of

$55,737 and Mr. Odenath is entitled to an award of $42,726.75—the amount of fees incurred

“because of the defense against the action[.]” § 76-10-1605(8).




4
  The $15,309 represents the sum of all billing entries from March 27, 2018—the date of this
court’s order dismissing the action—to present. (ECF No. 235-2 at 7).

                                                 5
                                          III.       ORDER

       For the reasons articulated, the motions for attorney’s fees filed by Messrs. Weller and

Odenath (ECF Nos. 233 & 235) are GRANTED IN PART AND DENIED IN PART.

Specifically,

       1. Mr. Weller is entitled to $55,737 in attorney’s fees and $180.40 in costs. In all other

           respects, Mr. Weller’s motion is denied.

       2. Mr. Odenath is entitled to $42,726.75 in attorney’s fees and $1,539.44 in costs. In all

           other respects, Mr. Odenath’s motion is denied.



Signed January 22, 2019

                                            BY THE COURT




                                            ______________________________
                                            Jill N. Parrish
                                            United States District Court Judge




                                                 6
